DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

After Final Consideration Pilot
The after final amendment submitted with the AFCP 2.0 request are not being treated under AFCP 2.0, and are not being entered because the accompanying remarks persuasively demonstrated the deficiencies of the prior Office Action, and therefore the Finality is withdrawn, and a Non-Final Office Action has been issued addressing the claim version filed 12/02/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (U.S. Publication No. 2019/0050147), hereinafter referred to as Koo, in view of Confalonieri et al. (US Patent No. 10339983), hereinafter referred to as Confalonieri.
Referring to claim 1, Koo discloses a storage device (memory device 150 and 500 in FIGs. 3 and 5), comprising: a memory (nonvolatile memories 510 in FIG. 5); and a memory controller which transmits a command to the memory (a controller memory device interface unit 530, the interface unit 530 may transfer data between the controller 130 and the memory device 500; FIG. 5 and paragraph [0096], [0098]), wherein the memory comprises: at least one memory cell array (a memory cell array of a memory block in the memory device 150; FIG. 3 and paragraph [0077]);  a memory temperature sensor which measures a temperature of the memory (a temperature control unit for measuring the temperature of the at least one memory; paragraph [0036]); and a control logic which outputs a busy signal in response to the command, receives the temperature of the memory from the memory temperature sensor, and determines whether to perform a command operation according to the command on the memory cell array based on the received temperature of the memory (A memory system comprises: a controller; a memory device comprising at least one memory, wherein the memory system is suitable for: measuring a temperature of the at least one memory, comparing the measured temperature with a predetermined threshold temperature, for generating a busy or a ready Signal corresponding to the at least one memory based on the comparison of the measured temperature with the predetermined threshold temperature, and adding the busy or ready signal to a response transmitted by the memory device to the controller; paragraph [0028]; The controller may control the memory device not to perform an input/output operation to the at least one memory when the signal in the response is a busy signal, and wherein the controller controls the memory device to perform the input/output operation to the at least one memory when the signal in the response is a ready signal; paragraph [0031]).
While Koo discloses receiving the temperature of the memory, Koo does not appear to explicitly disclose the temperature is received “in response to the control logic receiving the command.”
However, Confalonieri discloses temperature is received “in response to the control logic receiving the command” (A controller 308 can receive a write request and perform a temperature check; col. 8, lines 10-20).
Koo and Confalonieri are analogous art because they are from the same field of endeavor, managing memory operating conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Koo and Confalonieri before him or her, to modify the temperature check of Koo to implement the command response check of Confalonieri because temperature check actions would enable near real-time updates.
The suggestion/motivation for doing so would have been to provide near real-time temperature readings (Confalonieri: col. 8, line 20).
Therefore, it would have been obvious to combine Koo and Confalonieri to obtain the invention as specified in the instant claim.

According to the throttling scheme, when the temperature value of the memory device and/or each of the plurality of nonvolatile memories included in the memory device is higher than the threshold value, the controller does not issue a command to the memory device and/or each of the plurality of nonvolatile memories included in the memory device until the temperature value of the memory device or each of the plurality of nonvolatile memories included in the memory device is again below the threshold value; paragraphs [0027] and [0093]).

As to claim 4, the combination of Koo in view of Confalonieri discloses the memory temperature sensor does not measure the temperature of the memory while the control logic performs the command operation according to the command on the memory cell array, and measures the temperature of the memory while the control logic does not perform the command operation according to the command on the memory cell array.  As demonstrated in the rejection of claim 1, Confalonieri teaches the temperature check is perform based on receiving a write request, therefore the check is performed before the request is handled, which is “measures the temperature of the memory while the control logic does not perform the command operation according to the command on the memory cell array”, and since the check is performed per request to determine storage, the check is unnecessary during the 

As to claim 5, Koo discloses the control logic receives the temperature of the memory from the memory temperature sensor at regular intervals when the temperature of the memory is higher than a throttling temperature (throttling for a nonvolatile memory may last until a ready signal is generated for the nonvolatile memory device, [0105]; temperature control unit 550 may check (or sense) the temperature of...each of the plurality of the nonvolatile memories 510 at predetermined time intervals, for instance periodically, every several microseconds, [0111]; step S620 to S660 may be performed repeatedly at predetermined time intervals, [0116], fig, 6), and performs the command operation according to the command on the memory cell array when the temperature of the memory received from the memory temperature sensor is lower than or equal to the throttling temperature (when the temperature of the memory device 500 and/or one or more of the nonvolatile memories which was previously higher than the threshold temperature T1 (i.e., for those nonvolatile memories which are subjected to throttling) becomes equal to or lower than the threshold temperature T1, the signal generation unit 570 may then generate a ready signal, [0106]; the controller 130 may proceed to perform an I/O operation, [0116]).

As to claim 6, Koo discloses the control logic receives the temperature of the memory from the memory temperature sensor when the command operation according to the 

As to claim 7, Koo discloses the control logic outputs a ready signal when the temperature of the memory received from the memory temperature sensor after the end of the command operation according to the command performed on the memory cell array is lower than or equal to a throttling temperature, and outputs the busy signal when the temperature of the memory received from the memory temperature sensor after the end of the command operation according to the command performed on the memory cell array is higher than the throttling temperature (see fig. 6 of Koo regarding the ready/busy signaling related to temperature, and see the rationale presented in the rejection of claim 6 regarding the teaching of repeated temperature checks as the disclose procedure relates to the “after the end of the command operations” claim language).

As to claim 9, Koo discloses the control logic receives the temperature of the memory at regular intervals (temperature control unit 550 may check (or sense) the temperature of...each of the plurality of the nonvolatile memories 510 at predetermined time intervals, for instance periodically, every several microseconds, [0111]) when the temperature of the memory received from the memory temperature sensor after the end of the command operation see fig. 6 of Koo regarding the ready/busy signaling related to temperature, and see the rationale presented in the rejection of claim 6 regarding the teaching of repeated temperature checks as the disclose procedure relates to the “after the end of the command operations” claim language, the repeated temperature check occurring in the ready or busy state, of which the busy state is when the temperature is “higher than a throttling temperature”, T1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Confalonieri, as applied to claims 1-2, 4-7, and 9 above, further in view of Yang et al. (US Patent No. 10013194), hereinafter referred to as Yang.
As to claim 3, while Koo teaches booting the memory (0099]) and signal generation controlling the operations of the memory in response to commands ([0098], [0102]) the combination of Koo in view of Confalonieri does not appear to explicitly disclose the control logic reboots the memory when the temperature of the memory is higher than or equal to a 
However, Yang discloses the control logic reboots the memory when the temperature of the memory is higher than or equal to a reboot temperature and outputs a reboot signal in response to the command, and the reboot temperature is higher than the throttling temperature (controller ASIC 101 instructs the PMIC 102 to shut down the SSD system 100 when the temperature of the SSD system 100 exceeds a threshold, col. 3, lines 20-25; shutdown threshold can be 95 degrees centigrade...control ASIC 101 restarts the SSD system 100 in the next power cycle...if the maximum temperature of the NAND dies is higher than an activation threshold, the controller ASIC 101 will activate the thermal throttling for the NAND dies. In one example, the activation threshold can be 83 degrees centigrade, col. 4, lines 45-67).
Koo, Confalonieri, and Yang are analogous art because they are from the same field of endeavor, managing memory operating conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Koo, Confalonieri, and Yang before him or her, to modify the temperature check of Koo in view of Confalonieri to include the thermal level thresholds of Yang in order to ensure the memory does not operate under detrimental thermal conditions.
The suggestion/motivation for doing so would have been to avoid ungraceful shutdowns (Yang: col. 7, lines 10-35).
Therefore, it would have been obvious to combine Koo, Confalonieri, and Yang to obtain the invention as specified in the instant claim.
see rejection of claim 3 regarding reboot control and temperature, and see the rationale presented in the rejection of claim 6 regarding the disclosure of Koo and the teaching of repeated temperature checks as the disclose procedure relates to the “after the end of the command operation” claim language).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Confalonieri, as applied to claims 1-2, 4-7, and 9 above, further in view of Balakrishnan et al. (US Pub. No. 2017/0344309), hereinafter referred to as Balakrishnan, 
As to claim 10, Koo discloses a storage device temperature sensor which measures a temperature of the storage device (temperature control unit suitable for measuring a temperature of each of the plurality of nonvolatile memories, [0006]); and while Koo teaches throttling when the temperature of the storage device received from the storage device temperature sensor is higher than or equal to a first set temperature ([0100-0101], fig. 6), Koo is silent with regards to the architecture/technique of entering throttling and therefore does not appear to explicitly disclose throttling in response to an enable signal. Furthermore, while Koo teaches the control logic receives the temperature of the memory from the memory throttling for a nonvolatile memory may last until a ready signal is generated for the nonvolatile memory device, [0105]; step S620 to S660 may be performed repeatedly at predetermined time intervals, [0116], fig, 6), Koo does not appear to explicitly disclose the temperature being received in response to the control logic receiving the command.
However, Confalonieri teaches the technique of receiving a temperature of a memory in response to receiving a command (controller 308 can receive a write request and perform a temperature check; col. 8, lines 10-20).
Furthermore, Balakrishnan teaches a throttling architecture which employs throttling enable signal (a thermal event has occurred...activate the THERMAL THROTTLE signal; [0040]).
Koo, Confalonieri, and Balakrishnan are analogous art because they are from the same field of endeavor, managing memory operating conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Koo, Balakrishnan, and Confalonieri before him or her, to modify the throttling system of Koo to include the command response check of Confalonieri and the individual sensors and enabling signaling of Balakrishna because the disperse architecture would allow refined thermal management and the  temperature check actions would enable near real-time updates.
The suggestion/motivation for doing so would have been to provide near real-time temperature readings (Confalonieri: col. 8, line 20) and improve mitigation of thermal events (Balakrishnan: [0043]) and
.
Claims 12-13, 17-19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Confalonieri, further in view of Balakrishnan.
Referring to claim 12, Koo discloses a storage device (110, fig. 1), comprising: a storage device temperature sensor which measures a temperature of the storage device (temperature control unit suitable for measuring a temperature of each of the plurality of nonvolatile memories, [0006]); a memory controller which receives the temperature of the storage device from the storage device temperature sensor (the sensed temperature may be used by the controller; [0100]); and a first memory and a second memory, each of which operates in a thermal throttling mode in response to the memory controller (the sensed temperature may be used by the controller 130 as information for selecting one or more target nonvolatile memories 510 to be throttled; [0100]), wherein the first memory, while operating in the thermal throttling mode, in response to the first memory receiving a first command received from the memory controller, and determines whether to perform the first command (throttling for a nonvolatile memory may last until a ready signal is generated for the nonvolatile memory device...when the temperature of the memory device 500 and/or one or more of the nonvolatile memories which was previously higher than the threshold temperature T1 (i.e., for those nonvolatile memories which are subjected to throttling) becomes equal to or lower than the threshold temperature T1, the signal generation unit 570 may then generate a ready signal ...signal generation unit 570 may add the busy or ready signal to the response to the command issued by the controller; [0105-0107]), the second memory, while operating in the thermal throttling mode, in response to the second memory receiving a second command received from the memory controller, and determines whether to perform the second command (throttling for a nonvolatile memory may last until a ready signal is generated for the nonvolatile memory device...when the temperature of the memory device 500 and/or one or more of the nonvolatile memories which was previously higher than the threshold temperature T1 (i.e., for those nonvolatile memories which are subjected to throttling) becomes equal to or lower than the threshold temperature T1, the signal generation unit 570 may then generate a ready signal ...signal generation unit 570 may add the busy or ready signal to the response to the command issued by the controller; [0105-0107]), and a time when the first command is performed by the first memory is different from a time when the second command is performed by the second memory (temperature control unit 550 may check (or sense) the temperature of...each of the plurality of the nonvolatile memories 510 at predetermined time intervals, for instance periodically, every several microseconds, [0111]; NOTE: as each NVM has an independent check and command handling, each NVM could be ready to perform a command at the same or different times, and therefore the scope of the limitation can be gleaned from the teachings of Koo).
While Koo teaches throttling in response to the temperature the received temperature of the storage device is higher than or equal to a first set temperature ([0100-0101], fig. 6), Koo is silent with regards to the architecture/technique of entering throttling and therefore does not appear to explicitly disclose throttling in response to a generated enable signal. Furthermore, while Koo teaches receiving a temperature of the first and second memory while throttling for a nonvolatile memory may last until a ready signal is generated for the nonvolatile memory device, [0105]; step S620 to S660 may be performed repeatedly at predetermined time intervals, [0116], fig, 6), Koo does not appear to explicitly disclose individual temperature sensors disposed on the first and second memory and the temperatures of the first and second memories being received in response to a respective first and second command.
However, Confalonieri teaches the technique of receiving a temperature of a memory in response to receiving a command (controller 308 can receive a write request and perform a temperature check; col. 8, lines 10-20).
Furthermore, Balakrishnan teaches a throttling architecture which employs throttling enable signal (a thermal event has occurred...activate the THERMAL THROTTLE signal; [0040]). As well, Balakrishnan teaches a temperature sensing architecture which provides individual temperature sensors for respective memories (one or more ranks of DDR DRAMs, [0003]; plurality of ranks comprises a respective temperature sensor, Claim 3).
Koo, Confalonieri, and Balakrishnan are analogous art because they are from the same field of endeavor, managing memory operating conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Koo, Balakrishnan, and Confalonieri before him or her, to modify the throttling system of Koo to include the command response check of Confalonieri and the individual sensors and enabling signaling of Balakrishna because the disperse architecture would allow refined thermal management and the  temperature check actions would enable near real-time updates.
Confalonieri: col. 8, line 20) and improve mitigation of thermal events (Balakrishnan: [0043]) and
Therefore, it would have been obvious to combine Koo, Confalonieri, and Balakrishnan to obtain the invention as specified in the instant claim.

As to claim 13, Koo discloses the memory controller periodically receives the measured temperature of the storage device from the storage device temperature sensor (temperature control unit 550 may check (or sense) the temperature of...each of the plurality of the nonvolatile memories 510 at predetermined time intervals, for instance periodically, every several microseconds, [0111]) and stops providing the first and second commands to the first and second memories when the temperature of the storage device is higher than a second set temperature, and the second set temperature is higher than the first set temperature (throttle...the nonvolatile memories which have a temperature that is higher than the threshold temperature T1. Throttling means that the controller 130 may not issue a command to...the nonvolatile memories, [0114]; NOTE: Koo discusses retention of data when power is not supplied, [0056], and teaches setting T1 after booting the memory, therefore any subsequent boot constitutes “a second set temperature”).
While Koo teaches the set temperature is predetermined, Koo is silent regarding different set temperatures, and therefore does not appear to explicitly disclose the second set temperature is higher than the first set temperature.
col. 8, lines 20-55).
The suggestion/motivation to combine would have been to target operating parameters (Confalonieri: col. 8, line 45-50).
Therefore, it would have been obvious to combine Koo, Balakrishnan, and Confalonieri to obtain the invention as specified in the instant claim.

As to claim 17, Koo discloses a third memory which operates in the thermal throttling mode, and determines whether to perform the third command according to the received temperature of the third memory (the sensed temperature may be used by the controller 130 as information for selecting one or more target nonvolatile memories 510 to be throttled; [0100]), and the time when the first command is performed by the first memory, the time when the second command is performed by the second memory, and a time when the third command is performed by the third memory are different from each other (temperature control unit 550 may check (or sense) the temperature of...each of the plurality of the nonvolatile memories 510 at predetermined time intervals, for instance periodically, every several microseconds, [0111]; NOTE: as each NVM has an independent check and command handling, each NVM could be ready to perform a command at the same or different times, and therefore the scope of the limitation can be gleaned from the teachings of Koo).
Koo does not appear to explicitly disclose “the enable signal received from the memory controller” and individual sensors such that “the third memory receives a temperature of the third memory from a third memory temperature sensor disposed in the third memory in 
However, Confalonieri teaches the technique of receiving a temperature of a memory in response to receiving a command (controller 308 can receive a write request and perform a temperature check; col. 8, lines 10-20).
Furthermore, Balakrishnan teaches a throttling architecture which employs throttling enable signal (a thermal event has occurred...activate the THERMAL THROTTLE signal; [0040]). As well, Balakrishnan teaches a temperature sensing architecture which provides individual temperature sensors for respective memories (one or more ranks of DDR DRAMs, [0003]; plurality of ranks comprises a respective temperature sensor, Claim 3).
The suggestion/motivation to combine remains as indicated above.

As to claim 18, Koo discloses the first memory, the second memory, and the third memory, the first memory performs the first command, receive the temperature of the first memory, receives the temperature of the second memory at regular intervals, and receive the temperature of the third memory (temperature control unit 550 may check (or sense) the temperature of...each of the plurality of the nonvolatile memories 510 at predetermined time intervals, for instance periodically, every several microseconds, [0111]).
Koo does not appear to explicitly disclose a first control logic, a second control logic, a third control logic, the first memory temperature sensor, the second memory temperature sensor, and the third memory temperature sensor, and while the first memory performs the first command, the first control logic does not receive the temperature of the first memory and 
However, Balakrishnan teaches an architecture providing individual memory control logic (memory channel controllers, fig. 4) and individual memory temperature sensors (plurality of ranks comprises a respective temperature sensor, Claim 3). 
As well, as demonstrated in the rejections above, Confalonieri teaches the temperature check is perform based on receiving a write request, therefore the check is performed before the request is handled, and since the check is performed per request to determine storage, the check is unnecessary during the write, which is “while the first memory performs the first command, the first control logic does not receive the temperature of the first memory and the third control logic does not receive the temperature of the third memory from the third memory temperature sensor.”
The suggestion/motivation to combine remains as indicated above.

As to claim 19, the combination of Koo, Balakrishnan, and Confalonieri the temperature of the second memory received from the second memory temperature sensor is different from the temperature of the third memory received from the third memory temperature sensor. As demonstrated in the rejections above above, Koo teaches checking the temperature of individual nonvolatile memories, which teaches the first, second, and third memory temperatures, and Balakrishnan teaches the individual memory temperature sensors. As such, the combination of individual temperature checks and individual temperature sensor facilitates individual temperature readings which may be different from one another, and therefore the 
Referring to claim 21, Koo discloses a method of controlling a storage device (110, fig. 1), the method comprising: measuring a temperature of the storage device (temperature control unit suitable for measuring a temperature of each of the plurality of nonvolatile memories, [0006]); signal when the temperature of the storage device is higher than a first set temperature (S630->YES->S640 Transmitting busy signal, fig. 6); measuring a temperature of the memory while the signal is provided (throttling for a nonvolatile memory may last until a ready signal is generated for the nonvolatile memory device, [0105]; step S620 to S660 may be performed repeatedly at predetermined time intervals, [0116], fig, 6); and determining whether to perform a command operation according to the command on the memory based on the measured temperature of the memory (Throttling means that the controller 130 may not issue a command to...the nonvolatile memories, [0114]).
Koo does not appear to explicitly disclose using a storage device temperature sensor disposed in the storage device, generating an enable signal, and using a memory temperature sensor disposed in the memory, and measuring the temperature in response to the memory receiving a command.
However, Confalonieri teaches the technique of receiving a temperature of a memory “in response to the memory receiving a command” (controller 308 can receive a write request and perform a temperature check; col. 8, lines 10-20).
a thermal event has occurred...activate the THERMAL THROTTLE signal; [0040]). As well, Balakrishnan teaches a temperature sensing architecture which provides individual temperature sensors “disposed in the storage device” (one or more ranks of DDR DRAMs, [0003]; plurality of ranks comprises a respective temperature sensor, Claim 3).
Koo, Confalonieri, and Balakrishnan are analogous art because they are from the same field of endeavor, managing memory operating conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Koo, Balakrishnan, and Confalonieri before him or her, to modify the throttling system of Koo to include the command response check of Confalonieri and the individual sensors and enabling signaling of Balakrishna because the disperse architecture would allow refined thermal management and the  temperature check actions would enable near real-time updates.
The suggestion/motivation for doing so would have been to provide near real-time temperature readings (Confalonieri: col. 8, line 20) and improve mitigation of thermal events (Balakrishnan: [0043]) and
Therefore, it would have been obvious to combine Koo, Confalonieri, and Balakrishnan to obtain the invention as specified in the instant claim.

As to claim 22, Koo discloses the command operation according to the command is performed on the memory when the measured temperature of the memory is lower than or equal to a throttling temperature, and is not performed on the memory when the measured fig. 6, S630 temperature > T1?->YES/NO; Throttling means that the controller 130 may not issue a command to...the nonvolatile memories, [0114]).
As to claim 24, the combination of Koo discloses Koo, Confalonieri, and Balakrishnan wherein the temperature of the memory is measured by the memory temperature sensor (Koo: temperature control unit suitable for measuring a temperature of each of the plurality of nonvolatile memories, [0006]; Balakrishnan: plurality of ranks comprises a respective temperature sensor, Claim 3) after an end of the command operation according to the command performed on the memory (NOTE: As demonstrated above, in paragraph [0116], Koo teaches the controller proceeds with the I/O operations, an I/O operation inherently begins and ends, and the temperature check is performed repeatedly; therefore the repeated temperature check would involve the reception of temperatures throughout and after the I/O operation ends), a busy signal is output when the measured temperature of the memory is higher than a throttling temperature, and a ready signal is output when the measured temperature of the memory is lower than or equal to the throttling temperature (fig. 6, S620 Checking temperature->S630 temperature > T1?->YES S640 Transmitting busy signal to controller, OR NO S660 transmitting ready signal to controller).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Koo, Confalonieri, and Balakrishnan, as applied to claims 12-13, 17-19, 21-22, and 24 above, further in view of Nguyen et al. (US Pub. No 2020/0142635), hereinafter referred to as Nguyen.

However, Nguyen discloses a priority thermal throttling technique in which the signaling of thermal conditions provides throttling levels which individualizes the prevention/dropping of commands such that the memory “does not perform the second command” but also “performs the first command” (if S1 is high, then the system stops servicing lower priority 0 pre-fetches (i.e., they are dropped); if S2 is high, then the system stops servicing priority 1 and priority 0 pre-fetches; if S3 is high, then the system stops servicing priority 2, priority 1, and priority 0 pre-fetches; and if S4 is high, then all prefetches at all priority levels are dropped; [0024]).
Koo, Confalonieri, Balakrishnan and Nguyen are analogous art because they are from the same field of endeavor, managing memory operating conditions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Koo, Confalonieri, Balakrishnan and Nguyen before him or her, to modify the throttling system of Koo to include 
The suggestion/motivation for doing so would have been to tuning throttling among different commands (Nguyen: [0024]) and
Therefore, it would have been obvious to combine Koo, Confalonieri, Balakrishnan and Nguyen to obtain the invention as specified in the instant claim.

As to claim 15, while Koo teaches “at the time when the first command is performed by the first memory”, and Balakrishnan teaches individual memory sensors which accommodates a “temperature of the second memory received from the second memory temperature sensor” and a “temperature of the first memory received from the first memory temperature sensor,” the combination of Koo, Balakrishnan, and Confalonieri does not appear to explicitly disclose the specific command performed when “the temperature of the second memory received from the second memory temperature sensor is higher than the temperature of the first memory received from the first memory temperature sensor.”
However, Nguyen teaches individualized performing of commands based on the individualize temperatures sensed upon the memory devices (fig. 1, each memory module 116 includes individual temperature sensors 118; if S1 is high, then the system stops servicing lower priority 0 pre-fetches (i.e., they are dropped); if S2 is high, then the system stops servicing priority 1 and priority 0 pre-fetches; if S3 is high, then the system stops servicing priority 2, priority 1, and priority 0 pre-fetches; and if S4 is high, then all prefetches at all priority levels are dropped; [0024]; NOTE: each memory is operated according to the sensed temperature, the sensed memory temperature relates to the individual sensors of the memory modules, therefore the scope of an individual second temperature sensed being “higher than” the temperature of an individual first temperature beings sensed is covered by the individual temperature considerations of Nguyen to ensure memory modules handle the commands according to the appropriate priority considerations).     
The suggestion/motivation to combine remains as indicated above.

Response to Arguments
Applicant's arguments filed 2/25/20222 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, as demonstrated above, a new ground(s) of rejection is made.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184